Citation Nr: 0738507	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-24 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to recognition as the helpless child of the 
deceased veteran for the purposes of entitlement to 
dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946.  He died in November 1991, and the appellant 
is his daughter.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDINGS OF FACT

1.  The appellant was born in April 1949 as the legitimate 
daughter of the veteran; she attained the age of 18 in April 
1967.

2.  She contracted meningitis in childhood but no permanent 
medical or psychiatric residuals were shown at or before her 
18th birthday. 

3.  The veteran died in 1991; the appellant filed a claim as 
a helpless child for purposes of DIC benefits in March 2004.

4.  The weight of the evidence does not establish that the 
appellant was permanently incapable of self-support by reason 
of physical or mental defects at or before she attained the 
age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the appellant prior 
to attaining the age of 18 are not met.  38 U.S.C.A. 
§§ 101(4), 1542, 5102, 5103, 5103A, 5107 (West 2002 & Supp 
2007); 38 C.F.R. §§ 3.57, 3.159, 3.356 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's daughter, filed a claim seeking 
DIC benefits based on the veteran's death.  Such benefits are 
available only to certain survivors of deceased veterans, 
including a "child" of the veteran.  38 U.S.C.A. § 1310.

With certain exceptions, children of a veteran do not qualify 
as legally valid claimants for dependency and indemnity 
compensation benefits after they have attained the age of 18.  
38 U.S.C.A. § 101(4)(A).  However, under VA regulations a 
legitimate child of a veteran may be considered a "child" 
after age 18 for purposes of determining entitlement to death 
benefits or DIC benefits if he or she is unmarried, and 
before reaching the age of 18 years, the "child" becomes 
permanently incapable of self-support.  38 U.S.C.A. § 
101(4)(A); 38 C.F.R. §§ 3.57, 3.315.

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
Thus, the focus of analysis must be on the individual's 
condition at the time of his 18th birthday.  It is that 
condition which determines whether entitlement to the status 
of "child" should be granted.  See Dobson v. Brown, 4 Vet. 
App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his or her own efforts by reason of physical or 
mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Rating criteria applicable to disabled veterans are 
not considered controlling.  Principal factors for 
consideration are: 

1) the fact that a claimant is earning 
her own support is prima facie evidence 
that she is not incapable of self-
support.  Incapacity for self-support 
will not be considered to exist when the 
child by her own efforts is provided with 
sufficient income for her reasonable 
support; 

2) a child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when her condition was such that 
she was employed, provided the cause of 
incapacity is the same as that upon which 
the original determination was made and 
there were no intervening diseases or 
injuries that could be considered as 
major factors.  Employment which was only 
casual, intermittent, tryout, 
unsuccessful, or terminated after a short 
period by reason of disability, should 
not be considered as rebutting permanent 
incapability of self-support otherwise 
established; 

3) it should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases, it should 
be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends; and 

4) the capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.  

38 C.F.R. § 3.356.

The issue which must be resolved in this case is whether the 
appellant became permanently incapable of self-support by 
reason of mental or physical defect before turning 18 years 
old.  The record reflects that she was born in April 1949 as 
a legitimate child of the veteran and is currently 58 years 
old.  She attained the age of 18 in April 1967, so evidence 
discussing her condition prior to that period is of prime 
importance.  Of note, she has been diagnosed with various 
psychiatric conditions, to include depression and 
schizophrenia.  The determination of her status regarding 
permanent incapacity turns, therefore, on evidence of her 
mental condition at age 18 or before.  

The appellant argues that she suffered from meningitis as a 
child which caused her current psychiatric condition.  She 
further asserts that her psychiatric condition has resulted 
in her being incapable of self-support.  The appellant's 
mother submitted statements attesting to her daughter's 
childhood meningitis.  The doctor who treated the appellant 
as a child died and his medical records were destroyed.  
Nonetheless, some medical records are of record.  

Specifically, the record reflects that the appellant 

In 1951, she was hospitalized with a high fever for what 
appears to have been a urinary tract infection (records are 
difficult to read) and meningococcemia.  She was 21 months 
old at the time.  While the copies are old and not completely 
legible, it appears that she recovered uneventfully ("doing 
well"). 

She was hospitalized at age 6 with cellulitis of the left 
knee after a fall.  While little is offered in the way of 
information regarding the appellant's mental status, it was 
reported that she was in the 1st grade, which is appropriate 
for that age, and she was noted to be playing with the other 
children on the ward.  There are no medical records 
associated with the claims file reflecting psychological 
complaints or diagnoses for the period prior to the time the 
appellant turned 18 years old.

In this case, the evidence does not show that the appellant 
was a helpless child due to psychiatric disability as the 
result of childhood meningitis.  Although she was 
unquestionably diagnosed with and treated for a 
meningococcemia infection as a toddler, the evidence does not 
show permanent residuals as a result.  

Next, while the medical and psychiatric condition after her 
18th birthday is not for consideration, the Board finds it 
relevant that within months of her 18th birthday (November 
1967), the appellant married.  She had three children in four 
years and divorced in 1976.  

In addition, a 1977 psychiatric record noted that the 
appellant obtained a job with the army as a civilian worker 
for a year and a half, which she quit when she was asked by 
her superior to perform physical labor.  The record further 
noted that after the appellant quit her job, she stayed at 
home and collected welfare benefits.  

The 1977 psychiatric evaluation is the earliest document of 
record noting a psychiatric disability; the appellant was 28 
years old at the time.  The claim's file also contains 
evidence that the appellant is currently receiving Social 
Security Income.  Although not dispositive of the issue 
because the record is not clear that she worked enough to be 
self-supporting, it indicates that she did work for some 
period of time.  

In support of her claim, she submitted several statements 
from Dr. Holt, her private physician, relating her childhood 
meningitis to her current psychiatric problems, which the 
physician stated has prevented "all productive work from 
childhood to the present."  See Medical Opinions Dr. Holt 
(Oct. 1994, July 1999, Nov. 2002).  In assessing medical 
evidence, whether a physician provides a basis for his 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-89 (2000).  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 
(1993).  

The Board notes that Dr. Holt began treating the appellant in 
1993, and his opinions are not based on review of the claim's 
file.  In fact, his statements are contradicted by the 
evidence of record, specifically the appellant's work history 
of record and the absence of psychiatric symptomatology prior 
to her 18th birthday.  

After a full review of the record, including the contentions, 
statements, and testimony of the appellant, the Board 
concludes that the claim must be denied.  Although there is 
competent medical evidence of record that the appellant has a 
psychiatric disability that currently precludes her from 
working, the evidence fails to establish that that she was 
incapable of self-support by reason her psychiatric 
disability at the date of attaining the age of 18 years.  In 
fact, the appellant married, had children, and worked for at 
least a year and a half to support her family.
 
With regard to the statement of record signed by the 
appellant and her mother, the Board notes that lay persons 
are not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  They can observe and 
report symptoms observable by a lay person, but they are not 
competent to establish that the appellant was permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  The 
probative evidence of record does not establish such 
incapacity.  

Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant on July and October 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the RO.  

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a July 2006 
letter, the RO provided the appellant with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained all available medical records, and 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to recognition as the helpless child of the 
deceased veteran for the purposes of DIC benefits is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


